FILED
                             NOT FOR PUBLICATION                            JAN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAMON ZAMORA ELIAS,                              No. 08-70282

               Petitioner,                       Agency No. A096-047-788

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Ramon Zamora Elias, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his cancellation of removal application. We

have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005), and we deny the

petition for review.

      Zamora Elias cannot establish the good moral character required for

cancellation of removal because he participated in alien smuggling, see 8 U.S.C. §§

1229b(b)(1)(B), 1101(f)(3), and the family unity waiver of inadmissibility under 8

U.S.C. § 1182(d)(11) is not available to aliens seeking to establish good moral

character for the purposes of cancellation of removal, see Sanchez v. Holder, 560

F.3d 1028, 1030, 1032 (9th Cir. 2009) (en banc).

      PETITION FOR REVIEW DENIED.




                                         2                                   08-70282